Raney, C. J.:
The Judge of the Fifth Circuit issued a writ of ha-beas corpus, and on hearing remanded the petitioners, Rebecca Wright and Lizzie Murry, for trial before the Criminal Court of Record for Marion county. To this judgment the Clerk of the Circuit Court of Marion county issued a writ of error returnable before this court on the 27th day of October, ultimo. There was no allowance or grant of the writ by this court; nor by any of its justices, or the Circuit Judge, as provided by Section 1780, Rev. Stat.,- and consequently the writ is a nullity, and we have no jurisdiction of the cause. It will be dismissed at the cost of the petitioners.
Judgment accordingly.